Citation Nr: 1111762	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.

2.  Entitlement to service connection for a left elbow scar.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a gastrointestinal disorder manifested by diarrhea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to May 1995; from July 1998 to March 1999; and from January 2003 to July 2004.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and September 2006 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

With regard to the claims of service connection for a left knee disorder and a gastrointestinal disorder manifested by diarrhea, the Board notes that in an October 1995 rating determination, the RO denied service connection for a bilateral knee condition and a history of diarrhea.  However, as the Veteran has had two subsequent periods of active service, the issues will be addressed on a direct basis as opposed to a new and material basis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

With regard to the claim of service connection for a left elbow disorder and left elbow scar, the Board notes that the Veteran was involved in a motorcycle accident in September 1989, at which time he sustained multiple abrasions to the left upper arm and forearm.  The Veteran was also treated for numerous other injuries at that time.  

The Veteran has reported having problems with his elbow on a continuous basis since the time of the injury.  He has not been afforded a VA examination with regard to his left elbow disorder.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any left elbow/scar disorder.

As it relates to the claim of service connection for a left knee disorder, the Board notes that the Veteran has reported that he also sustained an injury to his left knee during the October 1989 motorcycle accident.  He further maintains that he has been told that his left knee problems can also be attributed to his now service-connected left ankle and right knee disorders.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 38 C.F.R. § 3.310 was revised, effective October 10, 2006.  Because the Veteran filed his currently appealed claim for service connection prior to the date of the 38 C.F.R. § 3.310 regulation change, whichever version of 38 C.F.R. § 3.310 that is most favorable to the Veteran should be applied in adjudicating the issues of service connection. 

With regard to the Veteran's claim of service connection for a gastrointestinal disorder, to include diarrhea, the Board notes that the Veteran reported that the first problem that he had with gastrointestinal/stomach troubles was in February 2003.  He stated that subsequent to that time, he had problems with loose stools/diarrhea.  He noted that he treated the problems with over-the-counter medication.  The Board further observes that the Veteran served in the Gulf War.  His representative has raised the issue of service connection for gastrointestinal symptoms as an undiagnosed illness.  The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of any current gastrointestinal disorder, to include diarrhea/loose stools.  

As it relates to the issues of entitlement to a gastrointestinal disorder, also claimed as diarrhea, and a left knee disorder, the Board further notes that proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Federal Circuit has held that the VCAA requires "a deliberate act of notification directed to meeting the requirements of section 5103, not an assemblage of bits of information drawn from multiple communications issued for unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has not been provided with a VCAA notice letter regarding his claim for service connection for a left knee disorder and a gastrointestinal disorder, to include diarrhea.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice letter regarding his claims for service connection for a left knee disorder and a gastrointestinal disorder, to include diarrhea, on both a direct and secondary basis.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left elbow disorder and left elbow scar.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner and examiner should note such review in the report.  The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left elbow disorder and left elbow scar, if found, is related to the Veteran's period of active service.  Complete detailed rationale is requested for each opinion that is rendered.  

3.  The Veteran should be scheduled for a VA orthopedic examination to determine the etiology of any current left knee disorder.  The claims folder should be made available to the examining physician for review and the examiner should note such review in his/her report.

The examiner should offer an opinion on the following questions: a) Is it at least as likely as not (50 percent probability or greater) that any current left knee disorder, if found, is related to the Veteran's period of active service? b) If not, is it at least as likely as not that the Veteran's service-connected right knee or left ankle disorder caused or aggravated (permanently worsened in severity) any current left knee disorder?  The examiner should provide rationales for these opinions. 

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disorder, to include diarrhea, also claimed as an undiagnosed illness resulting from Gulf War Service.  All indicated tests and studies should be performed and all findings must be reported in detail. The claims folder must be made available to the examiner and the examiner should note such review in the report.  The examiner should be requested to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of the claimed symptoms and, if so, whether the symptoms are attributable to a "known" clinical diagnosis.  The examiner should then state whether the Veteran's symptoms/identified disabilities are attributable to his service, including as a result of his being in the Persian Gulf.  The rationale for all opinions expressed should be set forth.

5.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination. It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the above claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


